Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-10 is the inclusion of the following limitations being unable to be found in the cited prior art separately or combined: ‘performing natural language processing (NLP) analysis on each of the log messages, via an NLP analysis tool, by employing training data in combination with at least keyword and synonym matching percentage analysis criteria; and determining, in response to the NLP analysis, a severity score of each of the log messages via a score classification component, the severity score used in combination with a sentiment value to evaluate the assigned log level to establish whether the assigned log level requires reclassification to a different log level designation and modify a designation of the assigned log level when a reclassification decision has been affirmed’.
The primary reason for the allowance of claims 11-19 is the inclusion of the following limitations being unable to be found in the cited prior art separately or combined: ‘performing natural language processing (NLP) analysis on each of the log messages, via an NLP analysis tool, by employing training data in combination with at least keyword and synonym matching percentage analysis criteria; and determining, in 
The primary reason for the allowance of claim 20 is the inclusion of the following limitations being unable to be found in the cited prior art separately or combined: ‘perform natural language processing (NLP) analysis on each of the log messages, via an NLP analysis tool, by employing training data in combination with at least keyword and synonym matching percentage analysis criteria; and determine, in response to the NLP analysis, a severity score of each of the log messages via a score classification component, the severity score used in combination with a sentiment value to evaluate the assigned log level to establish whether the assigned log level requires reclassification to a different log level designation and modify a designation of the assigned log level when a reclassification decision has been affirmed’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Yolanda L Wilson/Primary Examiner, Art Unit 2113